         Case 1:18-cv-00444-RP Document 256 Filed 01/21/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

MWK RECRUITING, INC.,             §
                                  §
           Plaintiff,             §
                                  §
v.                                §                                 1:18-CV-444-RP
                                  §
EVAN P. JOWERS,                   §
                                  §
                                  §
           Defendant.             §
                                  §
EVAN P. JOWERS,                   §
                                  §
           Counterplaintiff,      §
                                  §
v.                                §
                                  §
MWK RECRUITING, INC., ROBERT E.   §
KINNEY, RECRUITING                §
PARTNERS GP, INC.,                §
KINNEY RECRUITING LLC,            §
COUNSEL UNLIMITED LLC, and KINNEY §
RECRUITING LIMITED,               §
                                  §
           Counterdefendants.     §

                                            ORDER

       On November 12, 2019, the Court granted Plaintiff/Counterdefendant MWK Recruiting,

Inc. (“MWK”) and Counterdefendants Robert E. Kinney (“Kinney”), Michelle W. Kinney,

Recruiting Partners GP, Inc., Kinney Recruiting LLC, Counsel Unlimited LLC, and Kinney

Recruiting Limited’s (collectively, the “MWK entities”) Opposed Expedited Motion for Issuance of

a Preliminary and a Permanent Injunction (“Injunction Motion”). (Mot., Dkt. 102; Order, Dkt. 119).

       Defendant/Counterplaintiff Evan P. Jowers (“Jowers”) appealed the Court’s order on

November 19, 2019. (Dkt. 121). On November 6, 2020, the Fifth Circuit Court of Appeals vacated




                                                1
            Case 1:18-cv-00444-RP Document 256 Filed 01/21/21 Page 2 of 2



the Court’s order and remanded the MWK entities’ Injunction Motion for further consideration and

assessment by the Court in accordance with the Fifth Circuit’s order. (Dkt. 222, at 9).

        On December 22, 2021, the Court issued an Order stating that the injunction remained

vacated in accordance with the Fifth Circuit’s judgment, and the Court would moot the MWK

entities’ Injunction Motion, (Dkt. 102), absent a request from one or all of the parties by filing the

appropriate motion on or before January 15, 2021. (Order, Dkt. 238). None of the parties filed such

a motion.

        Accordingly, IT IS ORDERED that the MWK entities’ Injunction Motion, (Dkt. 102), is

MOOT.

        SIGNED on January 21, 2021.



                                                _____________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE




                                                   2
